UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
EDNA MARIE HICKS, a/k/a Marie                    No. 01-4503
Akers, a/k/a Marie A. Agurs, a/k/a
Maria Agers, a/k/a Edna Marie
Antoinette Agurs,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-99-195-DKC)

                  Submitted: December 19, 2001

                      Decided: January 22, 2002

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Clarke F. Ahlers, CLARKE F. AHLERS, P.C., Columbia, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, Jan Paul
Miller, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.
2                       UNITED STATES v. HICKS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Edna Marie Hicks pled guilty to one count of mail fraud, one count
of contempt of court, one count of bankruptcy fraud, and one count
of wire fraud pursuant to a plea agreement with the Government in
which she waived her right to appeal her sentence. Hicks’ attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Counsel states that there are no meritorious issues for
appeal, but raises two contentions on Hicks’ behalf. Hicks has filed
a pro se supplemental brief and supplements raising various issues on
her own.

   Counsel first contends that Hicks received ineffective assistance of
counsel. Hicks also advances this contention in her pro se brief,
claiming that: (1) counsel did not give the trial court enough informa-
tion about her medical condition; (2) counsel did not have sufficient
knowledge of her medical condition; (3) counsel did not provide her
with her complete file, just the transcripts; (4) counsel failed to object
to the consideration of a sixteen year-old conviction at sentencing; (5)
counsel told her she would receive eighteen months probation and
failed to protect her interests at sentencing when the plea agreement
was breached; (6) counsel was unprepared and so pressured her into
the plea, causing her to receive a less favorable sentence; and (7)
counsel visited her on only nine occasions. We decline to address on
direct appeal Hicks’ ineffective assistance claims because the record
does not conclusively demonstrate ineffective assistance of counsel.
United States v. Gastiaburo, 16 F.3d 582, 590 (4th Cir. 1994).

   Hicks next asserts that her plea was involuntary because counsel
pressured her into pleading guilty. We have carefully reviewed the
record and conclude that Hicks’ plea was fully voluntary and that she
knowingly and intelligently waived her right to appeal her sentence.
See Fed. R. Crim. P. 11; United States v. Broughton-Jones, 71 F.3d
                        UNITED STATES v. HICKS                          3
1143, 1146 (4th Cir. 1995); United States v. Marin, 961 F.2d 493, 496
(4th Cir. 1992).

   Counsel next challenges the district court’s denial of Hicks’ motion
for a downward departure. We find that this claim has been waived
by virtue of the plea waiver. In addition, Hicks has waived review of
claims raised in her pro se filings alleging Government misconduct
and the improper denial of a medical correction. The plea waiver also
bars review of Hicks’ challenge to the $7,500 fine imposed and her
objection to the the testimony of victim impact witnesses at sentenc-
ing.

   Hicks further alleges that the plea agreement was breached because
she did not receive the sentence she expected. The plea agreement in
question clearly and unambiguously does not bind the court to the
parties’ stipulations, and states that the court would determine the
sentence with the aid of the presentence report. Accordingly, for this
reason and because the Government complied with the stipulations in
the agreement, we reject this contention.

   Hicks also asserts that her constitutional rights were violated when
she received inadquate medical care while incarcerated and was
denied access to a law library. Such claims are not properly raised in
this appeal and should be raised in an action under 42 U.S.C. § 1983
(1994).

   Finally, Hicks claims that the prosecutor engaged in misconduct
when he violated the right of witness Milton Parker to decline to
incriminate himself. We find that Hicks lacks standing to assert a
challenge on Parker’s behalf. Hicks also contends that the United
States Attorney violated her constitutional rights when he allegedly
urged her former client to engage Hicks in a real estate transaction in
violation of court order. We find this allegation wholly conclusory
and irrelevant to Hicks’ actual convictions.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm Hick’s convictions and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
4                       UNITED STATES v. HICKS
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. Finally, we dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED